Title: General Orders, 9 November 1776
From: Washington, George
To: 



Head-Quarters, White-Plains, Nov: 9th 1776.



The General desires, that all Colonels and commanding Officers of regiments, will be particularly attentive, that no discharged men, or

men whose times have, or are about to expire, be suffered to carry off any Arms, Camp-Kettles, Utensils, or any other kind of store, which belong to the public; but that the whole be carefully delivered to the Quarter-Master-General (or his Assistants) or to the Commissary of Stores, as the case may be; taking receipts therefor, in discharge of those they have passed for the delivery, in behalf of the Corps they respectively belong to.
